United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-3280
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * Eastern District of Missouri.
Michael Byers,                             *
                                           *      [UNPUBLISHED]
             Appellant.                    *
                                      ___________

                            Submitted: April 20, 2001
                                Filed: April 24, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Byers pleaded guilty to possessing with intent to distribute cocaine base,
in violation of 21 U.S.C. § 841(a)(1). Because he had refused to identify any of his
drug suppliers or customers to the government, citing his religious and moral beliefs,
the district court1 denied his request for safety-valve relief under 18 U.S.C. § 3553(f)(5)
and U.S.S.G. § 5C1.2(5), and sentenced him to 120 months imprisonment and 5 years
supervised release. Byers challenges the denial on appeal.


      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
        We conclude that Byers did not satisfy the requirements for safety-valve relief,
and that the district court did not clearly err in denying it. See United States v.
Tournier, 171 F.3d 645, 647 (8th Cir. 1999) (standard of review); United States v.
Santana, 150 F.3d 860, 864 (8th Cir. 1998) (defendant carries burden of demonstrating
that he has truthfully provided to government all information he knows about relevant
crime); United States v. Romo, 81 F.3d 84, 85 (8th Cir. 1996) (to receive safety-valve
relief, defendant is obligated to provide information about identities and participation
of others involved in chain of distribution); cf. United States v. McQuay, 7 F.3d 800,
802-03 (8th Cir. 1993) (requiring defendant to incriminate self to “reap the benefit of”
acceptance-of-responsibility reduction does not punish him for exercise of Fifth
Amendment right).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-